      Case 1:20-cv-00885-PGG-SLC Document 50 Filed 10/02/20 Page 1 of 2




FOX ROTHSCHILD LLP
Carolyn D. Richmond, Esq.
Glenn S. Grindlinger, Esq.
Matthew C. Berger, Esq.
101 Park Avenue, 17th Floor
New York NY 10178
(T): (212) 878-7900
(F): (212) 692-0940

Attorneys for Defendants Hudson Hall LLC, Hudson Hall
Holdings LLC, Think Food Group LLC, and José Ramon
Andrés Puerta a/k/a José Andrés

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 DERRICK STEWART,
 on behalf of himself, FLSA Collective Plaintiffs,
 and the Class,
                                                          Case No. 1:20-cv-00885-PGG-SLC
                 Plaintiffs,

                               v.
                                                          Oral Argument Requested
 HUDSON HALL LLC
        d/b/a MERCADO LITTLE SPAIN,
 HUDSON HALL HOLDINGS LLC
        d/b/a MERCADO LITTLE SPAIN,
 THINK FOOD GROUP, LLC,
 and JOSÉ RAMON ANDRÉS PUERTA
        a/k/a JOSÉ ANDRÉS,

        Defendants.




                                    NOTICE OF MOTION

      PLEASE TAKE NOTICE that, upon the accompanying the Declaration of José Ramon

Andrés Puerta, Certification of Glenn S. Grindlinger, Esq. and the exhibits attached thereto, and

Memorandum of Law, Defendants Hudson Hall LLC, Hudson Hall Holdings LLC, Think Food

Group LLC, and José Ramon Andrés Puerta a/k/a José Andrés (collectively, “Defendants”), by

and through their undersigned counsel, will move this Court before the Honorable Sarah L. Cave,
       Case 1:20-cv-00885-PGG-SLC Document 50 Filed 10/02/20 Page 2 of 2




on a date and time to be determined by the Court, for an order pursuant to Rule 26(c)(1) of the

Federal Rules of Civil Procedure for a protective order precluding Plaintiff from taking José

Ramon Andrés Puerta’s deposition or, in the alternative, holding Mr. Andrés Puerta’s deposition

in abeyance until after the Court rules on Defendants’ pending Motion to Dismiss. Defendants

also seek an order granting Defendants costs, fees, and disbursements together with such other and

further relief as the Court deems just, proper, and equitable.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s September 16, 2020,

Order, Plaintiff’s response, if any, shall be filed no later than October 19, 2020, and reply papers

shall be filed no later than October 26, 2020.


Dated: New York, New York                                        Respectfully submitted,
       October 2, 2020
                                                                 FOX ROTHSCHILD LLP

                                                                 By: /s/ Glenn S. Grindlinger
                                                                    Carolyn D. Richmond
                                                                    Glenn S. Grindlinger
                                                                    Matthew C. Berger
                                                                    crichmond@foxrothschild.com
                                                                    ggrindlinger@foxrothschild.com
                                                                    mberger@foxrothschild.com
                                                                    101 Park Avenue, 17th Floor
                                                                    New York, NY 10178
                                                                    (212) 878-7900

                                                                    Attorneys for Defendants Hudson
                                                                    Hall LLC, Hudson Hall Holdings
                                                                    LLC, Think Food Group LLC,
                                                                    and José Ramon Andrés Puerta
                                                                    a/k/a José Andrés




                                                 2
114555003
